Citation Nr: 0031463	
Decision Date: 12/01/00    Archive Date: 12/12/00

DOCKET NO.  97-12 615	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement an evaluation in excess of 30 percent for 
schizophrenia.


REPRESENTATION

Appellant represented by:	AMVETS


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel



INTRODUCTION

The veteran served on active duty from June 1973 to June 
1974.

This matter comes to the Board of Veterans Appeals (Board) on 
appeal from a March 1996 rating decision of the Department of 
Veterans Affairs (VA) regional office (RO) in Buffalo, New 
York, that denied the veteran's claim for an evaluation in 
excess of 30 percent for service-connected schizophrenia.  
Also in this decision the RO denied the veteran's claim for 
service connection for status post left knee surgery.  The 
veteran did not include this latter issue in his appeal.


REMAND

The veteran contends that his service-connected schizophrenia 
warrants a higher than 30 percent evaluation.  In addressing 
this contention, VA adheres to the application of a schedule 
of ratings which is based on the average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate diagnostic codes identify the various disabilities.  
In applying this schedule, accurate and fully descriptive 
medical examinations are required, with emphasis upon the 
limitation of activity imposed by the disabling condition.  
38 C.F.R. § 4.1.  

In the instant case, the evidence shows that the veteran last 
attended a VA psychiatric examination in September 1996, 
while failing to report to subsequently scheduled VA 
examinations in January 1998, May 1998 an December 1999.  
Although the veteran informed VA in March 1998 of the reason 
that he was not able to make the January 1998 VA examination 
(due to incarceration), he did not likewise explain his 
failure to report to the scheduled VA examinations in May 
1998 and December 1999.  In fact, prior to the December 1999 
examination, in November 1999, the veteran's accredited 
representative notified the veteran in writing that he was 
being scheduled for an upcoming examination and that if he 
did not report to the examination, VA could deny his claim.  
This is in accordance with 38 C.F.R. § 3.655 (2000) which 
provides that when entitlement or continued entitlement to a 
benefit cannot be established or confirmed without a current 
VA examination, and the veteran failed to report to a current 
VA examination or reexamination without good cause, a claim 
for an increase shall be denied.

In consideration of the nature of the veteran's service-
connected disability and in order to afford him every 
reasonable opportunity to support his claim, he should be 
given one more opportunity to report to a VA psychiatric 
examination for his service-connected schizophrenia.  In the 
letter notifying the veteran of the examination, the RO 
should provide the text to 38 C.F.R. § 3.655 (2000) as well 
as 38 C.F.R. § 3.327(a) (2000) which states that 
reexaminations will be requested whenever VA determines that 
there is a need to verify either the continued existence or 
the current severity of a disability and that individuals for 
whom examinations have been authorized and scheduled are 
required to report for such examinations.

Also, medical records of any ongoing treatment that the 
veteran has been receiving for his schizophrenia from 1999, 
either private or VA, should be obtained and incorporated 
into the claims file. 

Lastly, it should be noted that effective in November 1996, 
the criteria for rating mental disorders were revised.  See 
38 C.F.R. § 4.130, Diagnostic Code 9205 (1996), § 4.132, 
Diagnostic Code 9205 (2000). As the veteran's claim for an 
increased rating for schizophrenia was pending when the 
regulations pertaining to psychiatric disabilities were 
revised, he is entitled to the version of the law most 
favorable to him.  Karnas v. Derwinski, 1 Vet. App. 308 
(1990).  Here, either the amended or current rating criteria 
may apply, whichever are most favorable to the veteran.

Based on the foregoing, this claim is REMANDED to the RO for 
the following action:

1.  The RO should contact the veteran and 
request that he submit the names, 
addresses, and dates of all health care 
providers, VA or private, who have 
treated him for schizophrenia from 1999.  
After securing any necessary releases, 
the RO should request copies of the 
relevant medical records and associate 
them with the claims file.

2.  The veteran should be scheduled for a 
VA psychiatric examination to determine 
the current severity of his service-
connected schizophrenia.  In the letter 
notifying the veteran of the examination, 
the RO should provide the text to 
38 C.F.R. § 3.327 and § 3.655 (2000).  A 
copy of the letter informing the veteran 
of the scheduled examination should be 
placed in the claims file.  Prior to the 
examination, the examiner should review 
the claims file to include all evidence 
obtained in conjunction with this REMAND.  
A Global Assessment of Functioning (GAF) 
and all other indicated tests that the 
examiner deems appropriate should be 
performed.

3.  If the veteran fails to report for 
the examination, consideration should be 
given to the applicability of 38 C.F.R. 
§ 3.655.  If the examination is 
conducted, the RO should take 
adjudicatory action on the veteran's 
claim for an evaluation in excess of 30 
percent for schizophrenia.  The old 
rating schedule, as well as the 
provisions of the new regulations and 
rating criteria for assessing psychiatric 
disabilities (as contained in 38 C.F.R. 
§ 4.130 and implemented on November 7, 
1996), must be considered and the version 
of the regulations which are most 
favorable to the veteran's claim must be 
applied.  See Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  If the benefit sought 
is denied, a supplemental statement of 
the case should be issued that contains a 
summary of the relevant evidence and a 
citation and discussion of the applicable 
laws and regulations.  The veteran should 
also be afforded the opportunity to 
respond to the supplemental statement of 
the case before the case is returned to 
the Board.

The purpose of this REMAND is to assist the veteran in 
developing his claim.  No action is required of him until 
further notice.  The Board expresses no opinion, either legal 
or factual, as to the ultimate determination warranted in 
this case pending completion of the requested action.  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.




		
	C. W. Symanski
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


- 4 -


